DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record (Dye) shows a pressed body having a plurality of domes extended toward a base, the plurality of domes bulge from the base toward the opposing member, each of the plurality of domes, including a surface disposed closest to the opposing member, that are substantially parallel to each other and spaced at different distances from the opposing member, the plurality of domes are substantially parallel to each other, each of the axes and a normal line of an opposing surface of the opposing member that faces the domes form a predetermined angle larger than zero degree.  Dye merely lacks a skirt extending from the base to the opposing member, the provision of which is non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Taviere et al., Nishida and Kitajima each teach a reaction force generating unit.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657